                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-00024-GCM
 DAVID OPPENHEIMER,

                 Plaintiff,

     v.                                                            ORDER

 THE ACL LLC,
 WILLIAM STACEY MOORE,

                 Defendants.


          THIS MATTER comes before the Court sua sponte.               Upon the representation by

Plaintiff’s counsel that certain health matters have arisen that necessitate a continuance of the jury

trial in this matter, which is currently set for the July 19, 2021 term, and upon the representation

that Defendants do not oppose such a continuance, the Court finds good cause to continue the trial.

          IT IS THEREFORE ORDERED that the jury trial in the above-captioned matter, which

is currently set for the July 19, 2021 term, is continued to October 18, 2021, and will begin at 10:00

AM in the Charles R. Jonas Federal Building, 401 W. Trade St. Charlotte, NC 28202, before Senior

Judge Graham C. Mullen.

          SO ORDERED.


                                            Signed: July 8, 2021
